DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a data processing unit configured to generate binary data by performing data processing, including binarization processing, with respect to image data that has been input from an image capturing unit” in claim 1.
“an arithmetic coding unit configured to generate arithmetic code data by performing arithmetic coding of the binary data” in claim 1.
“a control unit configured to perform control so as to record the arithmetic code data into a recording unit” in claim 1.
“a data processing unit configured to generate binary data by performing data processing, including binarization processing, with respect to image data that has been input from an image capturing unit” in claim 8.
“an arithmetic coding unit configured to generate arithmetic code - 24 -101983 82US01/P220-0624US data by performing arithmetic coding of the binary data” in claim 8.
“a data processing unit configured to generate binary data by performing data processing, including binarization processing, with respect to image data that has been input from an image capturing unit” in claim 9.
“an arithmetic coding unit configured to generate arithmetic code data by performing arithmetic coding of the binary data” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Land
Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Land et al.(USPubN 2015/0287435; hereafter Land).
As per claim 1, Land teaches an encoding apparatus, comprising: a data processing unit configured to generate binary data by performing data processing, including binarization processing, with respect to image data that has been input from an image capturing unit(“the image sensor 18, image processor 20” in Para.[0158], “the image processor 20 and/or the compression module 22 may be configured to capture and/or record image data at particular resolutions, frame rates, and/or any other quality level” in Para.[0163]); 
an arithmetic coding unit configured to generate arithmetic code data by performing arithmetic coding of the binary data(“The compression module 22 can be configured to perform any type of compression process on the image data from the image processor 20” in Para.[0175]); and 
a control unit configured to perform control so as to record the arithmetic code data into a recording unit, wherein when the image data is still image data generated during continuous shooting of still images, the control unit performs control so as to record the binary data into the recording unit without generating the arithmetic code data(“while when the camera is operating in the “burst mode” the video segments/sequences of images may be output to storage for recording at a relatively high quality level. The user may configure the sustainable and/or the maximum quality levels. In an embodiment, at the quality level used in the “burst mode” the camera outputs uncompressed raw image data” in Para.[0163], “in the continuous recording mode and/or when a burst capture is triggered (as described above and below), image data may be stored (e.g., recorded) in an unprocessed, uncompressed, format (e.g., raw image data), even as the image data may simultaneously be processed for display via the monitor module 26.” In Para.[0182]).
As per claim 2, Land teaches wherein when the binary data has been recorded into the recording unit, the control unit performs control so as to, in a period in which input of new image data by the image capturing unit is not performed, generate the arithmetic code data by performing arithmetic coding of the binary data recorded in the recording unit and record the arithmetic code data into the recording unit(“at the sustainable quality level used during the “video tagging mode” the camera records compressed raw image data … t the sustainable quality level used during the “video tagging mode” the camera records non-raw image data.” in Para.[0163]).
As per claim 5, Land teaches wherein when the image data is moving image frame data generated during shooting of a moving image, the control unit performs control so as to record the binary data into the recording unit without generating the arithmetic code data(“the image processor 20 may generally use the image buffer 36 for temporary storage during processing, and send processed frames …  for recording in storage 24 … directly to the storage 24, where compression is not used” in Para.[0167]).
As per claim 6, Land teaches wherein when the image data is moving image frame data generated during shooting of a moving image, the control unit performs control so as to generate the arithmetic code data and record the arithmetic code data into the recording unit(“send processed frames to the compression module 22 for recording in storage 24” in Para.[0167]).
As per claim 7, Land teaches an image capturing apparatus, comprising: the encoding apparatus according to claim 1; and the image capturing unit(“an example camera 10 is shown that includes a body or housing 12 configured to support a system 14 configured to detect, process, and optionally transfer, store, and/or replay image data. For example, the system 14 can include optics hardware 16, an image sensor 18, an image processor 20, a compression module 22, a storage device 24, a mode selector 32, an event selector 34, an image buffer 36, and an input/output module 38. Optionally, the camera 10 may also include a monitor module 26, a playback module 28, and a display 30” in Para.[0157]).	
As per claim 8, the limitations in the claim 8 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 9, Land teaches a non-transitory computer-readable storage medium which stores a program for causing a computer of an encoding apparatus(“a computer readable medium may have stored thereon machine-readable instructions that when executed by a computer apparatus control it to perform any of the methods and/or processes disclosed herein” in Para.[0142]) and the other limitations in the claim 9 has been discussed in the rejection claim 1 and rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Land in view of Kinoshita
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Land et al.(USPubN 2015/0287435; hereafter Land) in view of Kinoshita(USPubN 2008/0309960).
As per claim 3, Land teaches all of limitation of claim 2. 
Land is silent about wherein after the arithmetic code data has been generated from the binary data recorded in the recording unit, the control unit performs control so as to delete the binary data from the recording unit.
Kinoshita teaches wherein after the arithmetic code data has been generated from the binary data recorded in the recording unit, the control unit performs control so as to delete the binary data from the recording unit(“The color image data generator of the controller 21 compresses and converts the RAW data recorded in the hard disk memory 24 to generate color image data in JPEG format, and records this JPEG data in the RAM of the controller 21. Upon generating the monochrome image data and the color image data, the controller 21 deletes the RAW data from the hard disk memory 24” in Para.[0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Land with the above teachings of Kinoshita in order to save storage space for next continuous shooting operation.

Land in view of Suzuki
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Land et al.(USPubN 2015/0287435; hereafter Land) in view of Suzuki et al.(USPubN 2005/0226518; hereinafter Suzuki).
As per claim 4, Land teaches all of limitation of claim 1. 
Land teaches wherein even when the image data is still image data generated during continuous shooting of still images, the control unit performs control so as to generate the arithmetic code data from the binary data and record the arithmetic code data into the recording unit(“the camera is operating in the “burst mode” the video segments/sequences of images are captured at a maximum or other relatively high quality level (for example, a maximum resolution, a maximum frame rate, a minimum compression level, and/or the like)” in Para.[0154]).
Land is silent about generate the arithmetic code data from the binary data and record the arithmetic code data into the recording unit if the arithmetic coding unit is not currently executing arithmetic coding of another binary data.
Suzuki teaches generate the arithmetic code data from the binary data and record the arithmetic code data into the recording unit if the arithmetic coding unit is not currently executing arithmetic coding of another binary data(“if sufficient computing resources are available, the image may be compressed with each of several options 176a-176c” in Para.[0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Land with the above teachings of Suzuki in order to enhance managing limited resource of camera.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484